 


114 HR 761 IH: Berryessa Snow Mountain National Monument Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 761 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Thompson of California (for himself, Mr. Garamendi, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To designate the Berryessa Snow Mountain National Monument in the State of California, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Berryessa Snow Mountain National Monument Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Definitions. 
Sec. 3. Establishment of Berryessa Snow Mountain National Monument, California. 
Sec. 4. Access and buffer zones. 
Sec. 5. Management of Federal lands within the National Monument. 
Sec. 6. Berryessa Snow Mountain National Monument Advisory Council. 
Sec. 7. Water.  
2.DefinitionsIn this Act: (1)Advisory councilThe term advisory council means the Berryessa Snow Mountain National Monument Advisory Council. 
(2)Management planThe term management plan means either a new plan or an amendment to an existing plan developed consistent with section 5(e).  (3)Motor vehicle use mapsThe term motor vehicle use maps means the maps produced by the Forest Service regarding authorized motor vehicle use within the Mendocino National Forest and titled Motor Vehicle Use Map, Mendocino National Forest, including periodic revisions of such maps. 
(4)National monumentThe term National Monument means the Berryessa Snow Mountain National Monument. (5)SecretaryThe term Secretary means— 
(A)the Secretary of Agriculture, with respect to those National Monument lands under the jurisdiction of the Secretary of Agriculture; and (B)the Secretary of the Interior, with respect to those National Monument lands under the jurisdiction of the Secretary of the Interior. 
(6)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior acting jointly. 3.Establishment of Berryessa Snow Mountain National Monument, California (a)EstablishmentSubject to valid existing rights, there is hereby established the Berryessa Snow Mountain National Monument in the State of California. 
(b)PurposeThe purpose of the Berryessa Snow Mountain National Monument is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the lands included in the National Monument. (c)Area includedThe National Monument consists of Federal land and interests in Federal land within Colusa, Glenn, Lake, Mendocino, Napa, Solano, and Yolo Counties, California, as depicted on the map entitled Berryessa Snow Mountain National Monument. 
(d)Exclusion of non-Federal landThe National Monument includes only Federal land and interests in Federal land and does not include or apply to private property or other non-Federal land and interests in land within the exterior boundaries of the National Monument. (e)Legal descriptions; corrections of errors (1)PreparationAs soon as practical after the date of enactment of this Act, but in no event later than two years after such date, the Secretaries shall prepare final maps and legal descriptions of the National Monument. 
(2)SubmissionAs soon as practicable after the preparation of the maps and legal descriptions under paragraph (1), the Secretaries shall submit the maps and legal descriptions to the Committee on Natural Resources of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate. (3)Public availabilityThe maps and legal descriptions prepared under paragraph (1) shall be available for public inspection at appropriate offices of the Bureau of Land Management and Forest Service. 
(4)Legal effectThe maps and legal descriptions of the National Monument shall have the same force and effect as if included in this Act, except that the Secretaries may correct clerical and typographical errors in the maps and legal descriptions.  4.Access and buffer zones (a)Non-Federal lands and interests (1)No requirement of public accessNothing in this Act requires a non-Federal property owner to allow public access to private property. 
(2)Affect on other lawsNothing in this Act modifies any provision of Federal, State, or local law with respect to use of non-Federal land. (b)AccessThe Secretary shall continue to provide historical and adequate access to private inholdings within the exterior boundaries of the National Monument. 
(c)Buffer zones 
(1)In generalNothing in this Act creates a protective perimeter or buffer zone around the National Monument. (2)Activities outside of National MonumentThe fact that any activities or uses outside of areas designated by this Act can be seen or heard within the National Monument shall not preclude the activities or uses outside of the National Monument. 
5.Management of Federal lands within the National Monument 
(a)Basis of management 
(1)Applicable lawsThe Secretary shall manage the National Monument in a manner that conserves, protects, and enhances the natural resources and values of the National Monument, in accordance with— (A)this Act; 
(B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for lands managed by the Bureau of Land Management; (C)the Wilderness Act (16 U.S.C. 1131 et seq.); 
(D)the Act of June 17, 1902 (commonly known as the Reclamation Act of 1902; 32 Stat. 388) and Acts amendatory thereof and supplemental thereto; (E)other laws (including regulations) applicable to the National Forest System for land managed by the Forest Service; and 
(F)other applicable law (including regulations). (2)Resolution of conflictsIf there is a conflict between a provision of this Act and a provision of one of the other laws specified in paragraph (1), the more restrictive provision shall control. 
(b)UsesThe Secretary shall allow only such uses of the National Monument as the Secretary determines would further the purposes specified in section 3(b). (c)Tribal cultural usesNothing in this Act shall be construed to enlarge or diminish the rights of any Indian tribe. 
(d)RecreationThe Secretary shall continue to authorize, maintain, and enhance the recreational use of the National Monument, including hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study, horseback riding, rafting, mountain biking and motorized recreation on authorized routes, and other recreational activities, so long as such recreational use is consistent with the purposes specified in section 3(b), this section, other applicable law (including regulations), and applicable management plans. (e)Management plan (1)In generalWithin three years after the date of enactment of this Act, the Secretaries shall develop a comprehensive plan for the protection and management of the Federal lands included within the National Monument that fulfills the purposes specified in section 3(b). In implementing the management plan and in considering any recommendations from the advisory council, the Secretaries shall consult with the advisory council on a regular basis. 
(2)PurposesThe management plan shall— (A)describe the appropriate uses and management of the National Monument; 
(B)identify short-term and long-term management actions and prioritize management actions based on projected availability of resources; (C)include a weed management component (including use of grazing where appropriate) to guide noxious weed control efforts and activities; 
(D)include a habitat restoration opportunities component; (E)include a recreational opportunity enhancement component; 
(F)include a native fish passage and habitat quality improvement component; (G)include a component that deals with public safety and environmental clean-up issues associated with illegal marijuana production within the National Monument; and 
(H)identify areas outside of designated wilderness where non-motorized recreation will be emphasized. (3)Public participation and special considerationsIn developing the management plan, and to the extent consistent with this section, the Secretary— 
(A)shall solicit extensive public input; (B)shall take into consideration any information developed in studies of the land within the National Monument; 
(C)shall assess available climate change information pertinent to the National Monument and include standards and practices to ensure the preservation of wildlife corridors and facilitate species migration; (D)shall identify opportunities to promote voluntary cooperative conservation projects with State, local, and private interests; 
(E)shall take into consideration existing land uses (including grazing) on the Federal lands within the National Monument; and (F)may incorporate any provision from a resource management plan, land and resource management plan, or any other plan applicable to the National Monument. 
(4)Cooperative agreementsIn carrying out this Act, the Secretary may make grants to, or enter into cooperative agreements with, State, tribal, and local governmental entities and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the restoration or conservation of the National Monument. (f)Fish and wildlifeNothing in this Act affects the jurisdiction of the State of California with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the California Department of Fish and Wildlife, may designate zones in the National Monument where, and periods when, hunting shall not be allowed for reasons of public safety, administration, or public use and enjoyment. 
(g)Motorized and mechanized vehicles 
(1)In generalExcept where needed for administrative purposes or to respond to an emergency, the use of motorized and mechanized vehicles on lands within the National Monument shall be permitted only on roads and trails designated for their use. (2)Additional requirementIn developing the management plan required by this section, and to the extent consistent with this section, the Secretary, for lands under jurisdiction of Forest Service, shall incorporate the motor vehicle use maps. In developing the management plan (and making any subsequent amendment to the management plan), the Secretary shall explicitly analyze and document— 
(A)each instance in which the requirements of this section or other applicable law makes it necessary to alter motorized route designations reflected in the motor vehicle use maps; and (B)the manner in which the motor vehicle use maps are consistent with the requirements of this section. 
(h)Acquisition and incorporation of lands and interests 
(1)AuthorityThe Secretary may acquire non-Federal land within the exterior boundaries of the National Monument only through exchange, donation, or purchase from a willing seller.  (2)ManagementAny land or interest in land that is located within the National Monument that is acquired by the United States shall— 
(A)become part of the National Monument; and (B)be managed in accordance with this Act. 
(i)WithdrawalSubject to valid existing rights, all Federal land within the National Monument is withdrawn from— (1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)leasing or disposition under all laws relating to— 
(A)minerals; and (B)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(j)Limited conveyance authorityThe Secretary may authorize the conveyance of Federal land within the National Monument if— (1)the purpose for which the land is to be conveyed is consistent with the purposes specified in section 3(b); 
(2)the conveyance would benefit the National Monument and is in the public interest, as determined by the Secretary; and (3)the conveyance is made in accordance with applicable law (including regulations). 
(k)Grazing 
(1)Existing locationsLivestock grazing within the National Monument, where established before the date of the enactment of this Act, shall be permitted to continue subject to all applicable laws and regulations. (2)Additional grazingLivestock grazing within the National Monument, where not established before the date of the enactment of this Act, shall be— 
(A)permitted only to the extent that such grazing is consistent with the purposes specified in section 3(b); and (B)subject to all applicable laws and regulations. 
(3)Targeted grazingThe Secretary may issue annual targeted grazing permits for purposes of the control of noxious weeds, fire suppression, or to provide other ecological benefits consistent with the purposes specified in section 3(b). (l)Wildland fire operationsNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Monument consistent with the purposes specified in section 3(b). 
(m)HorsesSubject to any terms and conditions determined to be necessary by the Secretary, nothing in this Act precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, the National Monument where such use is consistent with the purposes specified in section 3(b) and other applicable laws and regulations. 6.Berryessa Snow Mountain National Monument Advisory Council (a)EstablishmentNot less than 180 days after the date of enactment of this Act, the Secretaries shall establish an advisory council, to be known as the Berryessa Snow Mountain National Monument Advisory Council. 
(b)DutiesThe advisory council shall advise the Secretaries with respect to the preparation and implementation of the management plan for the National Monument. (c)Applicable lawThe advisory council shall be subject to— 
(1)the Federal Advisory Committee Act (5 U.S.C. App.); (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(3)all other applicable law. (d)MembersThe advisory council shall include 16 members, to be appointed by the Secretaries, of whom, to the extent practicable— 
(1)one member shall be appointed after considering the recommendations of the Colusa County Board of Supervisors; (2)one member shall be appointed after considering the recommendations of the Glenn County Board of Supervisors;   
(3)one member shall be appointed after considering the recommendations of the Lake County Board of Supervisors; (4)one member shall be appointed after considering the recommendations of the Mendocino County Board of Supervisors; 
(5)one member shall be appointed after considering the recommendations of the Napa County Board of Supervisors; (6)one member shall be appointed after considering the recommendations of the Solano County Board of Supervisors; 
(7)one member shall be appointed after considering the recommendations of the Yolo County Board of Supervisors; (8)one member shall be appointed after considering the recommendations of the head of the California Resources Agency; 
(9)one member shall be appointed to represent Native American Tribes; and (10)seven members shall reside in, or within reasonable proximity to, the counties specified in paragraphs (1) through (7) with backgrounds that reflect— 
(A)the purposes specified in section 3(b); and (B)the interest of persons affected by the planning and management of the National Monument, including persons representing the agricultural, private land-ownership, environmental, recreational, tourism, or other non-Federal land interests. 
(e)RepresentationThe Secretaries shall ensure that the membership of the advisory council is fairly balanced in terms of the points of view represented and the functions to be performed by the advisory council. (f)Terms (1)Staggered termsMembers of the advisory council shall be appointed for terms of three years, except that, of the members first appointed, five of the members shall be appointed for a term of one year and five of the members shall be appointed for a term of two years. 
(2)ReappointmentA member may be reappointed to serve on the advisory council upon the expiration of the member’s current term. (3)VacancyA vacancy on the advisory council shall be filled in the same manner as the original appointment. 
(g)QuorumA quorum shall be eight members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained. (h)Chairperson and proceduresThe advisory council shall elect a chairperson and establish such rules and procedures as it deems necessary or desirable. 
(i)Service without compensationMembers of the advisory council shall serve without pay. (j)TerminationThe advisory committee shall cease to exist— 
(1)on the date that is five years after the date on which the management plan is officially adopted by the Secretaries; or (2)on such later date as the Secretaries consider appropriate. 
7.WaterNothing in this Act— (1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water; 
(2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States; (3)affects any interstate water compact in existence on the date of enactment of this Act; 
(4)authorizes or imposes any new reserved Federal water rights; or (5)relinquishes or reduces any water rights reserved or appropriated by the United States in the State of California on or before the date of enactment of this Act.  
 
